Exhibit MBIA INC. BY-LAWS As Amended as of July 14, MBIA Inc. BY-LAWS TABLE OF CONTENTS Section Page ARTICLE I SHAREHOLDERS 1.01 Annual Meetings 1 1.02 Special Meetings 1 1.03 Notice of Meetings; Waiver 1 1.04 Quorum 2 1.05 Voting 2 1.06 Adjournment 2 1.07 Proxies 3 1.08 Organization; Procedure 3 1.09 Order of Business 3 ARTICLE II BOARD OF DIRECTORS 2.01 General Powers 5 2.02 Number 5 2.03 Qualifications of Directors 5 2.04 Election and Term of Directors 5 2.05 Regular Meetings 6 2.06 Special Meetings; Notice 6 2.07 Quorum; Voting 7 2.08 Adjournment 7 2.09 Action Without a Meeting 7 2.10 Regulations; Manner of Acting 7 2.11 Resignations 7 2.12 Removal of Directors 8 2.13 Vacancies and Newly Created Directorships 8 2.14 Compensation 8 2.15 Action by Telephonic Communications 8 Section Page ARTICLE III EXECUTIVE COMMITTEE AND OTHER COMMITTEES 3.01 How Constituted 8 3.02 Powers 8 3.03 Proceedings 9 3.04 Quorum and Manner of Acting 10 3.05 Resignations 10 3.06 Removal 10 3.07 Vacancies 10 ARTICLE IV OFFICERS 4.01 The Chairman 10 4.02 Number 11 4.03 Election 11 4.04 Removal and Resignation; Vacancies 11 4.05 Chief Executive Officer 11 4.06 Chief Financial Officer 12 4.07 The Secretary 12 4.08 Additional Officers 13 4.09 Security 13 ARTICLE V CAPITAL STOCK 5.01 Certificated and Uncertificated Shares 13 5.02 Lost, Stolen or Destroyed Certificates 14 5.03 Transfers of Stock; Registered Shareholders 14 5.04 Record Date 14 5.05 Transfer Agent and Registrar 15 Section Page ARTICLE VI OFFICES 6.01 Registered Office 15 6.02 Other Offices 15 ARTICLE VII GENERAL PROVISIONS 7.01 Dividends 16 7.02 Reserves 16 7.03 Execution of Instruments 16 7.04 Deposits 16 7.05 Checks, Drafts, etc. 16 7.06 Sale, Transfer, etc. of Securities 16 7.07 Voting as Shareholder 17 7.08 Fiscal Year 17 7.09 Seal 17 7.10 Books and Records; Inspection 17 ARTICLE VIII AMENDMENT OF BY-LAWS 8.01 Amendment 17 BY-LAWS ARTICLE I SHAREHOLDERS Section 1.01.Annual Meetings.The Annual Meeting of the shareholders of the Corporation for the election of Directors and for the transaction of such other business as properly may come before such meeting shall be held on the first Thursday in May at 10:00 A.M. at such place, either within or without the State of Connecticut, or at such other date and hour as may be fixed from time to time by resolution of the Board of Directors and set forth in the notice or waiver of notice of the meeting.Any previously scheduled Annual Meeting may be postponed by resolution of the Board of Directors upon notice given on or prior to the date previously scheduled for such Annual Meeting of the shareholders.[Section 33-695(a)(b).]1 Section 1.02.Special Meetings.Special Meetings of the shareholders may be called at any time by the Chairman, the Secretary or any two Directors.A Special Meeting shall be called by the Chairman or the Vice Chairman, if any, immediately upon receipt of a written request therefor delivered to the Secretary of the Corporation by shareholders holding not less than 10% of the voting power of all shares entitled to vote at the meeting, which request shall state the purpose or purposes of such meeting.If the Chairman or the Vice Chairman, if any, shall fail to call such meeting within 15 days after receipt of such request, any shareholder executing such request may call such meeting.Such Special Meetings of the shareholders shall be held at such places, within or without the State of Connecticut, as shall be specified in the respective notices or waivers of notice thereof.At any Special Meeting of shareholders, only such business may be transacted as is related to the purposes set forth in the notice thereof.[Section 33-696.] Section 1.03.Notice of Meetings: Waiver.A notice in writing of each meeting of shareholders shall be given by or at the direction of the Chairman, the Vice Chairman, if any, the Chief Executive Officer or Secretary or the officer or person calling the meeting to each shareholder of record entitled to vote at such meeting, by leaving such notice with the shareholder or at the shareholder’s residence or usual place of business, or by mailing a copy thereof addressed to such shareholder at the last-known post-office address as last shown on the stock records of the Corporation, postage prepaid, not less than ten days nor more than 60 days before the date of the meeting.Each notice of a meeting of shareholders shall state the place, date and hour of the meeting.The general purpose or purposes for which a Special Meeting is called shall be stated in the notice thereof, and no other business shall be transacted at the meeting. 1Citations are to the Connecticut Business Corporation Act, and are inserted for reference only, and do not constitute a part of the By-Laws. 1 No notice of any meeting of shareholders need be given to any shareholder who submits a signed waiver of notice, in person or by proxy, whether before or after the meeting.Neither the business to be transacted at, nor the purpose of, any regular or special meeting of the shareholders need be specified in a written waiver of notice.The Secretary of the Corporation shall cause any such waiver to be filed with the records of the meeting.The attendance of any shareholder, in person or by proxy, at a meeting of shareholders without protesting, prior to or at the commencement of the meeting, the lack of proper notice shall be deemed to be a waiver by such shareholder of notice of such meeting. Except as set forth in Section 1.06 of these By-Laws, notice of any adjourned meeting of the shareholders of the Corporation need not be given.[Sections 33-699, 33-700.] Section 1.04.Quorum.Except as otherwise required by law or by the Certificate of Incorporation, the presence in person or by proxy of the holders of a majority of the shares of stock entitled to vote at any meeting of shareholders shall constitute a quorum for the transaction of business at such meeting.The shareholders present at a duly held meeting at which a quorum is present may continue to do business for the remainder of the meeting and any adjournment of it unless a new record date is or must be set for the adjourned meeting, notwithstanding the withdrawal of enough shareholders to leave less than a quorum.[Section 33-709.] Section 1.05.Voting.Every holder of record of shares entitled to vote at a meeting of shareholders shall be entitled to one vote for each share standing in his or her name on the books of the Corporation on the record date fixed pursuant to Section 5.04 of these By-Laws.Shares standing in the name of another domestic or foreign corporation of any type or kind may be voted by such officer, agent or proxy as the By-Laws of such corporation may provide, or in the absence of such provision, as the Board of Directors of such Corporation may determine.If a meeting of shareholders is duly held and if a quorum exists, action on a matter, other than the election of Directors, is approved by the shareholders if the votes cast by the shareholders favoring the action exceed the votes cast opposing the action, unless the Certificate of Incorporation, these By-laws or the law requires a greater number of affirmative votes.[Sections 33-705, 33-709.] Section 1.06.Adjournment.If a quorum is not present at any meeting of the shareholders, the shareholders present in person or by proxy shall have the power to adjourn any such meeting until a quorum is present, without notice other than announcement at any such meeting of the place, date and hour to which such meeting is adjourned.However, if after the adjournment the Board of Directors fixes a new record date for the adjourned meeting pursuant to Section 5.04 of these By-Laws, a notice of the adjourned meeting, conforming to the requirements of Section 1.03 hereof, shall be given to each shareholder of record entitled to vote at such meeting.The holders of a majority of the voting power of the shares entitled to vote represented at a meeting may adjourn such meeting from time to time.At any adjourned meeting at which a quorum is present, any business may be transacted that might have been transacted on the original date of the meeting.[Section 33-699(e).] 2 Section 1.07.Proxies.Every person entitled to vote or execute consents, waivers or releases in respect of shares may do so either in person or by one or more agents authorized by a written proxy executed by such person.No such proxy shall be voted or acted upon after the expiration of 11 months from the date of such proxy, unless it expressly specifies a longer length of time for which it is to continue in force or limits its use to a particular meeting not yet held.Every proxy shall be revocable at the will of the shareholder executing it, unless it states that it is irrevocable and the appointment of proxy is coupled with an interest.An appointment of a proxy is effective when received by the Secretary of the Corporation or other officer or agent authorized to tabulate votes. [Section 33-706.] Section 1.08.Organization; Procedure.At every meeting of shareholders the presiding person shall be the Chairman or, in the event of the Chairman’s absence or disability, the Vice Chairman, if any, or in the event of the Vice Chairman’s absence or disability, the Chief Executive Officer, or in the event of the Chief Executive Officer’s absence or disability, an individual chosen by a majority of the Directors present in person or by proxy.The order of business and all other matters of procedure at every meeting of shareholders may be determined by such presiding person.The Secretary, or, in the Secretary’s absence, an appointee of the presiding person, shall act as Secretary of the meeting. Section 1.09.Order of Business. (a) At any Annual Meeting or Special Meeting of the shareholders, only such business shall be conducted as shall have been brought before the Annual Meeting or the Special Meeting (i) by or at the direction of the Board of Directors or (ii) by any shareholder who complies with the procedures set forth in this Section 1.09. (b) For business properly to be brought before an Annual Meeting or Special Meeting by a shareholder, the shareholder must have given timely notice thereof in proper written form to the Secretary of the Corporation.To be timely, a shareholder’s notice must be delivered to or mailed and received at the principal executive offices of the Corporation not less than 60 days nor more than 90 days prior to the Annual Meeting or Special Meeting; provided, however, that in the event that less than 70 days’ notice or prior public disclosure of the date of the Annual Meeting or Special Meeting is given or made to shareholders, notice by the shareholder to be timely must be received not later than the close of business on the tenth day following the day on which such notice of the date of the Annual Meeting or Special Meeting was mailed or such public disclosure was made.To be in proper written form, a shareholder’s notice to the Secretary shall set forth in writing as to each matter the shareholder proposes to bring before the Annual Meeting or Special Meeting:(i) a brief description of the business desired to be brought before the Annual Meeting or Special Meeting and the reasons for conducting such business at the Annual Meeting or Special Meeting; (ii) the name and address, as they appear on the Corporation’s books, of the shareholder proposing such business; (iii) the class and number of shares of the Corporation which are beneficially owned by the shareholder; and (iv) any material interest of the shareholder in such business.Notwithstanding anything in the By-Laws to the contrary, no business shall be conducted at an Annual Meeting or Special Meeting except in accordance with the procedures set forth in this Section 1.09.The chairman of an Annual Meeting or Special Meeting shall, if the facts warrant, determine and declare to the Meeting, that business was not properly brought before such Meeting in accordance with the provisions of this Section 1.09 and, if he or she should so determine, he or she shall so declare to such meeting and any such business not properly brought before such meeting shall not be transacted. 3 (c) For a shareholder to nominate persons for election to the Board of Directors of the Corporation, the shareholder may nominate persons for election as Directors only if such intention to make such nomination is given by timely notice thereof in proper written form to the Secretary of the Corporation.To be timely, a shareholder’s notice of nomination must be delivered to or mailed and received at the principal offices of the Corporation not less than 60 days nor more than 90 days prior to the Annual Meeting or Special Meeting at which Directors will be elected; provided however, that in the event that less than 70 days’ notice or prior public disclosure of the date of such meeting is given or made to shareholders, notice by the shareholder to be timely must be received not later than the close of business on the tenth day following the day on which such notice of the date of such meeting was mailed or such public disclosure was made.To be in proper written form, a shareholder’s notice to the Secretary shall set forth in writing (a) as to each person whom the shareholder proposes to nominate for election or re-election as a Director, (i) the name, age, business address and residence address of such person, (ii) the principal occupation or employment of such person, (iii) the class and number of shares of stock of the Corporation which are beneficially owned by such person and (iv) any other information relating to such person that is required to be disclosed in solicitations of proxies for election of Directors, or is otherwise required under the rules and regulations of the Securities and Exchange Commission (including without limitation such person’s written consent to being named in the proxy statement as a nominee and to serving as a Director if elected) and (b) as to the shareholder giving the notice, (i) the name and address, as they appear on the Corporation’s books, of such shareholder and, (ii) the class and number of shares of stock of the Corporation which are beneficially owned by such shareholder.The chairman of the meeting shall, if the facts warrant, determine and declare to the meeting that a nomination was not made in accordance with the procedures of this Section 1.09 and, if the chairman of the meeting should so determine, he or she shall so declare to the meeting and the defective nomination shall be disregarded. 4 ARTICLE II BOARD OF DIRECTORS Section 2.01.General Powers.All the powers of the Corporation shall be exercised by or under the authority of the Board of Directors, and except as may otherwise be provided by law, by the Certificate of Incorporation or by these By-Laws, the business and affairs of the Corporation shall be managed by or under the direction of its Board of Directors. [Section 33-735(b).] Section 2.02.Number.The number of Directors constituting the entire Board of Directors shall be not less than eight and not more than thirteen and the number of directorships at any time within such minimum and maximum shall be the number fixed by resolution of the shareholders or by resolution adopted by a 66-2/3% vote of the Board of Directors or, in the absence thereof, shall be the number of Directors elected at the preceding Annual Meeting of shareholders [Section 33-737]. Section 2.03.Qualifications of Directors.Directors need not be residents of the State of Connecticut or shareholders of the Corporation. [Section 33-736.] Section 2.04.Election and Term of Directors.Except as otherwise provided in Section 2.13 of these By-Laws, the Directors shall be elected at each Annual Meeting of the shareholders to hold office until the next Annual Meeting of shareholders.Each Director shall hold office for the term for which he or she is elected and until such director’s successor has been duly elected and qualified, or until a earlier death, resignation, removal or a court order stating that by reason of incompetency or any other lawful cause, he or she is no longer a Director in office.If the Annual Meeting for the election of Directors is not held on the date designated therefor, the Directors shall cause the meeting to be held as soon thereafter as convenient.Except as otherwise required by applicable law or the Certificate of Incorporation, (i)in a contested director election where the number of nominees exceeds the number of directors to be elected, each Director shall be elected by a plurality of the votes cast “for” his or her election at a meeting of shareholders at which a quorum is present in person or by proxy and entitled to vote in the election; (ii)in all other elections, each Director shall be elected by a majority of the votes cast “for” his or her election at a meeting of shareholders at which a quorum is present in person or by proxy and entitled to vote in the election. Any incumbent nominee for Director who, in an uncontested director election, fails to receive a majority of votes cast “for” his or her election shall tender his or her resignation no later than five (5) business days after the date of the certification of the election results and, no later than ninety (90) days from such certification, the Board shall accept such resignation absent a compelling reason. [Sections 33-712, 33-737, 33-739] 5 Section 2.05.Regular Meetings.The Board of Directors shall meet for the purpose of electing officers and appointing committees, if any, and for the transaction of such other business as may properly come before such meeting, immediately following adjournment of the Annual Meeting of the shareholders at the place of such Annual Meeting of the shareholders.Notice of such meeting of the Board of Directors need not be given.Additional regular meetings of the Directors may be held at such places, dates and times as shall be determined from time to time by resolution of the Directors.Notice of regular meetings need not be given, except that if the Board of Directors shall fix or change the time or place of any such regular meeting, notice of such action shall be mailed promptly, or sent by telegram or facsimile, to each Director who shall not have been present at the meeting at which such action was taken, addressed to such Director at his or her usual place of business, or shall be delivered personally.Notice of such action need not be given to any Director who attends the first regular meeting after such action is taken without protesting the lack of notice, prior to or at the commencement of such meeting, or to any Director who submits a signed waiver of notice, whether before or after such meeting.[Sections 33-748, 33-750.] Section 2.06.Special Meetings; Notice.Special Meetings of the Board of Directors shall be held whenever called by the Chairman, the Secretary or any two Directors, at such place (within or without the State of Connecticut), as may be specified in the respective notices or waivers of notice of such meetings.At least two days’ written or oral notice of Special Meetings of the Board of Directors shall be given to each Director.A written waiver of notice signed by a Director entitled to such notice, whether before or after the time stated therein, shall be equivalent to the giving of such notice.The Secretary of the Corporation shall cause any such waiver to be filed with the records of the meeting.The attendance of a Director at a meeting without protesting, prior to or at the commencement of the meeting, the lack of proper notice shall be deemed to be a waiver by such Director of notice of such meeting.No notice need be given of any adjourned meeting, unless the time and place of the adjourned meeting are not announced at the time of adjournment, in which case notice conforming to the requirements of this section shall be given to each Director.[Sections 33-750, 33-751.] 6 Section 2.07.Quorum; Voting.Except as provided in the Certificate of Incorporation of this Corporation, a majority of the number of directorships at the time shall constitute a quorum for the transaction of business.Except as otherwise provided herein, required by law or the Certificate of Incorporation of this Corporation, the vote of a majority of the Directors present at any meeting at which a quorum is present shall be the act of the Board of Directors.[Section 33-752.] Section 2.08.Adjournment.A majority of the Directors present, whether or notquorum is present, may adjourn any meeting of the Board of Directors to another time or place.Notice of the adjourned meeting shall be given to the extent required by Section 2.05 of these By-Laws. Section 2.09.Action Without a Meeting.If all the Directors severally or collectively consent in writing to any action taken or to be taken by the Corporation, and the number of such Directors constitutes a quorum for such action, such action shall be as valid corporate action as though it had been authorized at a meeting of the Board of Directors.The Secretary shall file such consents with the minutes of the meetings of the Board of Directors.[Section 33-749.] Section 2.10.Regulations; Manner of Acting.To the extent consistent with applicable law, the Certificate of Incorporation and these By-Laws, the Board of Directors may adopt such rules and regulations for the conduct of meetings of the Board of Directors and for the management of the affairs and business of the Corporation as the Board of Directors may deem appropriate.The Directors shall act only as a Board, and the individual Directors shall have no power as such.At every meeting of the Board of Directors, the presiding person shall be the Chairman or, in the event of his or her absence or disability, the Vice Chairman, if any, or, in the event of the Vice Chairman’s absence or disability, if the Chief Executive Officer is a Director, the Chief Executive Officer, or if the Chief Executive Officer is not a Director or in the event of the Chief Executive Officer’s absence or disability, an individual chosen by a majority of the Directors present. Section 2.11.Resignations.Any Director may resign at any time by delivering a written notice of resignation, signed by such Director, to the Board of Directors.Such resignation shall be effective immediately upon receipt by the Corporation if no time is specified, or at such later time as the resigning Director may specify. [Section 33-741.] 7 Section 2.12.Removal of Directors.Any Director or Directors my be removed either with or without cause at any time by the affirmative vote of the holders of a majority of all the shares of stock outstanding and entitled to vote, at a Special Meeting of the shareholders called for such purpose, which purpose must be set forth in the notice of the meeting. [Section 33-742.] Section 2.13.Vacancies and Newly Created
